
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.8(e)


RESTRICTED STOCK AGREEMENT
NABORS INDUSTRIES, INC.


        This Restricted Stock Grant ("Restricted Stock Grant") is effective the
                 of                        ("Date of Grant") between Nabors
Industries, Inc. ("NII"), acting on behalf of Nabors Industries Ltd. ("NIL" or
the "Company"), and Anthony G. Petrello ("Grantee").

        On the Date of Grant, the fair market value of a share of Common Stock
of NIL was $                      .


RECITALS


        Pursuant to the Nabors Industries, Inc. 2013 Stock Plan ("2013 Plan"),
the Compensation Committee of the Board of Directors (the "Committee") has
determined the form of this Restricted Stock Grant and selected the Grantee, an
Eligible Person, to receive this Restricted Stock Grant and the shares of Common
Stock that are subject hereto. The applicable terms of the 2013 Plan are
incorporated in this Restricted Stock Grant by reference, including the
definitions of terms contained in the 2013 Plan.


RESTRICTED STOCK GRANT


        In accordance with the terms of the 2013 Plan, the Committee has made
this Restricted Stock Grant and concurrently has issued or transferred to the
Grantee shares of Common Stock upon the following terms and conditions:

        SECTION 1.    Number of Shares.    The number of shares of Common Stock
awarded under this Restricted Stock Grant is                          (the
"Award").

        SECTION 2.    Rights of the Grantee as Shareholder.    The Grantee, as
the owner of the shares of Common Stock issued or transferred pursuant to this
Restricted Stock Grant, is entitled to all the rights of a shareholder of NIL,
including the right to vote, the right to receive dividends payable either in
stock or in cash, and the right to receive shares in any recapitalization of the
Company, subject, however, to the restrictions stated in this Restricted Stock
Grant. If the Grantee receives any additional shares by reason of being the
holder of the shares of Common Stock issued or transferred under this Restricted
Stock Grant or of the additional shares previously distributed to the Grantee,
all of the additional shares shall be subject to the provisions of this
Restricted Stock Grant. Initially, the shares of Common Stock will be held in an
account maintained with the processor under the 2013 Plan (the "Account"). At
the discretion of NIL, NIL may provide the Grantee with a certificate for the
shares, which would bear a legend as described in Section 5.

        SECTION 3.    Restriction Period.    The period of restriction
("Restriction Period") for the shares of Common Stock issued under this
Restricted Stock Grant shall commence on the Date of Grant and shall lapse in
three equal annual installments beginning on the first calendar year anniversary
hereof (i.e., the award will vest one-third per year). Notwithstanding the
foregoing, if Grantee voluntarily resigns as either Chief Executive Officer of
Nabors Industries Ltd. or as a Director of Nabors Industries Ltd. before a new
written amendment extending on mutually agreeable terms the current term of
Grantee's employment agreement has been executed by all parties to Grantee's
current employment agreement, effective January 1, 2013, then notwithstanding
anything to the contrary such "voluntary resignation" shall not be considered a
voluntary resignation for purposes of this Agreement and the 2013 Plan, but
instead shall be deemed a termination entitling Grantee to the immediate vesting
of any outstanding and unvested portion of this Award.

1

--------------------------------------------------------------------------------



        SECTION 4.    Terms and Conditions.    The Award is subject to the
following terms and conditions:

a.Any Award made to Grantee shall be for the benefit of the Grantee, his heirs,
devisees, legatees or assigns at any time. In the event of termination of
employment for any reason, except by NIL or the Subsidiary for cause or by
voluntary resignation by Grantee (in which case any unvested portion of this
Award shall be forfeited, subject to the provisions of Section 3 hereby
incorporated into this section), any unvested portion of this Award shall become
immediately vested as of the date of termination of employment without regard to
the Restriction Period set forth in Section 3 above. The term "for cause" shall
have the same meaning as in Section 1(h) of the Grantee's employment agreement
effective January 1, 2013. Notwithstanding anything to the contrary in any plan,
policy, or other document (including, but not limited to, the 2013 Plan),
Section 4 of this Agreement shall exclusively govern the rights of the Grantee
with respect to the Award upon termination of employment.

b.Except as otherwise provided in this Agreement, this Restricted Stock Grant is
subject to, and the Subsidiary and the Grantee agree to be bound by, all the
terms and conditions of the 2013 Plan, as the same may have been amended from
time to time in accordance with its terms. Pursuant to said 2013 Plan, the Board
of Directors of NIL or its Committee established for such purposes is vested
with conclusive authority to interpret and construe the 2013 Plan and this
Agreement, and is authorized to adopt rules and regulations for carrying out the
2013 Plan. Further, the parties reserve the right to clarify or amend this
Agreement on mutually acceptable terms in any manner which would have been
permitted under the 2013 Plan as of the Date of Grant.

        SECTION 5.    Legend on Certificates.    Any certificate evidencing
ownership of shares of Common Stock issued or transferred pursuant to this
Restricted Stock Grant that is delivered during the Restriction Period shall
bear the following legend on the back side of the certificate:

These shares have been issued or transferred subject to a Restricted Stock Grant
and are subject to certain restrictions as more particularly set forth in a
Restricted Stock Grant Agreement, a copy of which is on file with Nabors
Corporate Services, Inc.

        At the discretion of NIL, NIL may hold the shares of Common Stock issued
or transferred pursuant to this Restricted Stock Grant in an Account as
described in Section 2, otherwise hold them in escrow during the Restriction
Period, or issue a certificate to the Grantee bearing the legend set forth
above.

        SECTION 6.    Section 83(b) Election.    If the Grantee makes an
election pursuant to Section 83(b) of the Internal Revenue Code, the Grantee
shall promptly (but in no event after thirty (30) days from grant) file a copy
of such election with NIL, and cash payment for taxes shall be made at the time
of such election.

        SECTION 7.    Withholding Tax.    Before NIL removes restrictions on
transfer from the Account or delivers a certificate for shares of Common Stock
issued or transferred pursuant to this Restricted Stock Grant that bears no
legend or otherwise delivering shares free from restriction, the Grantee shall
be required to pay to NIL (or to the Subsidiary, if so designated by NII or NIL)
the amount of federal, state or local taxes, if any, required by law to be
withheld ("Withholding Obligation"). Subject to any subsequent Committee
determination, NIL will withhold the number of shares required to satisfy any
Withholding Obligation, and provide to Grantee a net balance of shares ("Net
Shares") unless NIL receives notice not less than five (5) days before any
Withholding Obligation arises that Grantee intends to deliver funds necessary to
satisfy the Withholding Obligation in such manner as NIL may establish or
permit. Notwithstanding any such notice, if Grantee has not delivered funds
within fifteen (15) days of after the Withholding Obligation arises, NIL may
elect to deliver Net Shares.

2

--------------------------------------------------------------------------------



        SECTION 8.    Notices and Payments.    Any notice to be given by the
Grantee under this Restricted Stock Grant shall be in writing and shall be
deemed to have been given only upon receipt by the Stock Plan Administrator of
Nabors Corporate Services, Inc. at the offices of Nabors Corporate
Services, Inc. in Houston, Texas, or at such address as may be communicated in
writing to the Grantee from time to time. Any notice or communication by NIL,
NII, or the Subsidiary to the Grantee under this Restricted Stock Grant shall be
in writing and shall be deemed to have been given if sent to the Grantee at the
address listed in the records of NIL or at such address as specified in writing
to NIL by the Grantee.

        SECTION 9.    Waiver.    The waiver by NIL of any provision of this
Restricted Stock Grant shall not operate as, or be construed to be, a waiver of
the same or any other provision of this Restricted Stock Grant at any subsequent
time for any other purpose.

        SECTION 10.    Governing Law & Severability.    The Plan and all rights
and obligations thereunder shall be construed in accordance with and governed by
the laws of the State of Delaware. If any provision of this Agreement should be
held invalid, the remainder of this Agreement shall be enforced to the greatest
extent permitted by applicable law, it being the intent of the parties that
invalid or unenforceable provisions are severable.

        SECTION 11.    Entire Agreement.    This Agreement, together with the
Plan, contains the entire agreement between the parties with respect to the
subject matter and supersedes any and all prior understandings, agreements or
correspondence between the parties.

        IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
as of the day and year first written above.



  NABORS INDUSTRIES, INC.



 

By:

 

 


--------------------------------------------------------------------------------



 

GRANTEE



 

 


--------------------------------------------------------------------------------

ANTHONY G. PETRELLO


3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.8(e)



RESTRICTED STOCK AGREEMENT NABORS INDUSTRIES, INC.
RECITALS
RESTRICTED STOCK GRANT
